Citation Nr: 0312844	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether an evaluation higher than 10 percent is warranted 
for tendinitis of the left knee from November 19, 1997.  

2.  Whether an evaluation higher than 10 percent is warranted 
for chondromalacia of the right knee from November 19, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that, in part, granted claims of entitlement to service 
connection for tendinitis of the left knee and chondromalacia 
of the right knee.  Noncompensable ratings for each 
disability were assigned effective from November 19, 1997.  

In February 1999, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  In May 1999, the Board 
remanded each knee issue for additional development.  In a 
February 2002 action, the RO increased the rating for each 
knee from zero to 10 percent, effective from 
November 19, 1997.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues require consideration of the 
rating to be assigned effective from the date of award of 
service connection - in this case, November 19, 1997.

The Board also notes that claims of service connection for a 
low back disability and service connection for a neck 
disability were developed for appellate review.  
Nevertheless, by a September 2000 decision, the RO granted 
these claims.  Accordingly, these issues are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
higher evaluations, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The veteran has one year 
to submit information or evidence in response to such a 
notification, and previously established authority for the 
Board to provide the § 5103 notice, see 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), has been invalidated.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV). 

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional information or evidence, the 
RO should re-adjudicate the claims.  If 
any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in November 2002, as well as 
the citation to 38 C.F.R. § 3.159.  
38 C.F.R. § 19.31 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

